Exhibit 10.1

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
31st day of May 2012 (the “Effective Date”), by and between Cowen Group, Inc., a
Delaware corporation (the “Company”), and Jeffrey Solomon (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, Executive is currently employed by the Company as the Chief Executive
Officer of Cowen and Company, LLC; and

 

WHEREAS, Executive is a party to an employment agreement with the Company and
certain other parties, dated June 3, 2009 (the “Prior Agreement”); and

 

WHEREAS, the Company desires to continue to employ Executive and to enter into
this Agreement embodying the terms of such employment, and Executive desires to
enter into this Agreement and to accept such continued employment, subject to
the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

 

Section 1.   Definitions.

 

(a)                   “Accounting Firm” shall have the meaning set forth in
Section 12(b)(i) hereof.

 

(b)                   “Accrued Obligations” shall mean (i) all accrued but
unpaid Base Salary through the date of termination of Executive’s employment,
(ii) any unpaid or unreimbursed expenses incurred in accordance with Section 7
hereof, and (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms contained
therein.

 

(c)                   “Agreement” shall have the meaning set forth in the
preamble hereto.

 

(d)                   “Annual Bonus” shall have the meaning set forth in
Section 4(b) hereof.

 

(e)                   “Base Salary” shall mean the salary provided for in
Section 4(a) hereof or any increased salary granted to Executive pursuant to
Section 4(a) hereof.

 

(f)                    “Board” shall mean the Board of Directors of the Company.

 

(g)                   “Cause” shall mean:

 

(i)            Executive’s conviction of, or pleas of guilty or nolo contendere
to: (x) a felony, or (y) any other criminal offense: (1) involving moral
turpitude, (2) that could serve as the basis for statutory disqualification, or
(3) that is related to the performance of Executive’s

 

--------------------------------------------------------------------------------


 

job duties and could result in material harm to the Company (or any of its
affiliates), its reputation, or its employees;

 

(ii)           any act of fraud, dishonesty, gross negligence, gross misconduct,
or intentional breach of fiduciary duty in the performance of Executive’s duties
and responsibilities;

 

(iii)          Executive’s material violation of or failure to comply with the
Company’s (or any of its affiliate’s) material internal policies, including its
policies against discrimination or harassment, or the rules and regulations of
any regulatory or self-regulatory organization with jurisdiction over the
Company or any of its affiliates;

 

(iv)          Executive’s material or continued failure to perform the material
duties of his position, including, by way of example and not of limitation,
Executive’s material or repeated failure or refusal to follow instructions
reasonably given by the Board (unless such instruction would result in an
illegal or unethical act); or

 

(v)           Executive’s material breach of a material term of this Agreement
or any other material written agreement between Executive and the Company (or
any of its affiliates).

 

(h)                   “Cause Cure Notice” shall have the meaning ascribed to
such term in Section 8(c)(i) hereof.

 

(i)                    “Cause Cure Notice Period” shall have the meaning
ascribed to such term in Section 8(c)(i) hereof.

 

(j)                    “Change in Control” shall have the meaning ascribed to
such term in the Equity and Incentive Plan.

 

(k)                   “Cobra Payment” shall have the meaning ascribed to such
term in Section 8(b)(vi).

 

(l)                    “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder.

 

(m)                  “Company” shall have the meaning set forth in the preamble
hereto.

 

(n)                   “Company Group” shall mean the Company together with any
direct or indirect subsidiaries of the Company.

 

(o)                   “Compensation Committee” shall mean the Compensation
Committee of the Board.

 

(p)                   “Cure Notice” shall have the meaning set forth in
Section 8(d) hereof.

 

(q)                   “Cure Notice Period” shall have the meaning set forth in
Section 8(d) hereof.

 

2

--------------------------------------------------------------------------------


 

(r)                    “Delay Period” shall have the meaning set forth in
Section 12(a)(i) hereof.

 

(s)                   “Disability” shall mean any physical or mental disability
or infirmity of Executive that prevents the performance of Executive’s duties,
with or without reasonable accommodation, for a period of (i) one hundred fifty
(150) consecutive days or (ii) one hundred eighty (180) non-consecutive days
during any twelve (12) month period, which period may be extended upon review of
the Company based on individual circumstances if required under applicable law. 
Any question as to the existence, extent, or potentiality of Executive’s
Disability upon which Executive and the Company cannot agree shall be determined
by a qualified, independent physician selected by the Company and approved by
Executive (which approval shall not be unreasonably withheld).  The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

(t)                    “Effective Date” shall have the meaning set forth in the
preamble hereto.

 

(u)                   “Equity Benefits” shall have the meaning set forth in
Section 8(b)(v).

 

(v)                   “Equity and Incentive Plan” shall mean the Company’s 2010
Equity and Incentive Plan, as the same may be amended and/or restated from time
to time.

 

(w)                  “Excise Tax” shall have the meaning set forth in
Section 12(b) hereof.

 

(x)                    “Executive” shall have the meaning set forth in the
preamble hereto.

 

(y)                   “Good Reason” shall mean, without Executive’s consent,
(i) any requirement that Executive’s services during the Term be rendered
primarily at a location or locations other than the Company’s offices in the New
York, New York metropolitan area, other than temporarily for disaster planning
business continuity purposes; (ii) a material diminution by the Company of
Executive’s roles and responsibilities as the Chief Executive Officer of Cowen
and Company, LLC; (iii) any material breach of this Agreement by the Company; or
(iv) any change in Executive’s reporting relationship such that he no longer
reports directly to the Chief Executive Officer of the Company.  Executive
acknowledges and agrees that his exclusive remedy in the event of any material
breach of this Agreement shall be to assert Good Reason pursuant to the terms
and conditions of Section 8(e) hereof.  Notwithstanding the foregoing, during
the Term, in the event that the Board reasonably believes that Executive may
have engaged in conduct that could constitute Cause hereunder, the Board may, in
its sole and absolute discretion, suspend Executive from performing his duties
hereunder, and in no event shall any such suspension constitute an event
pursuant to which Executive may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.

 

(z)                    “Initial Term” shall have the meaning set forth in
Section 2(b) hereof.

 

3

--------------------------------------------------------------------------------


 

(aa)                 “Minimum Retirement Age” shall have the meaning set forth
in Section 2(c) hereof.

 

(bb)                 “Non-Interference Agreement” shall mean the
Confidentiality, Non-Interference, and Invention Assignment Agreement attached
hereto as Exhibit A.

 

(cc)                 “Non-Interference Notice” shall have the meaning set forth
in Section 8(d) hereof.

 

(dd)                 “Parachute Payments” shall have the meaning set forth in
Section 12(b) hereof.

 

(ee)                 “Person” shall mean any individual, corporation,
partnership, limited liability company, joint venture, association, joint-stock
company, trust (charitable or non-charitable), unincorporated organization, or
other form of business entity.

 

(ff)                   “Prior Agreement” shall have the meaning set forth in the
recitals hereto.

 

(gg)                 “Pro Rata Bonus” shall have the meaning set forth in
Section 8(b)(iii) hereof.

 

(hh)                 “Release of Claims” shall mean the Release of Claims in
substantially the same form attached hereto as Exhibit B (as the same may be
revised from time to time by the Company in order to assure its validity upon
the reasonable advice of counsel).

 

(i)            “Repayment Obligation” shall have the meeting set forth in
Section 8(d).

 

(ii)                   “Retirement Date” shall have the meaning set forth in
Section 2(c) hereof.

 

(jj)                   “Section 409A” shall mean Section 409A of the Code.

 

(kk)                 “Severance Benefits” shall have the meaning set forth in
Section 8(g) hereof.

 

(ll)                   “Subsidiary Sale Event” shall have the meaning set forth
in Section 13(a) hereof.

 

(mm)               “Term” shall have the meaning set forth in
Section 2(b) hereof.

 

(nn)                 “Tranche 1 Equity Award” shall have the meaning set forth
in Section 4(c)(i) below.

 

(oo)                 “Tranche 2 Equity Award” shall have the meaning set forth
in Section 4(c)(i)(B) below.

 

4

--------------------------------------------------------------------------------


 

Section 2.   Acceptance and Term.

 

(a)                   The Company agrees to employ Executive, and Executive
agrees to serve the Company, on the terms and conditions set forth herein.

 

(b)                   The term (the “Term”) shall commence on the Effective
Date, subject to the provisions of Section 14(a), and unless terminated sooner
as provided in Section 8 hereof, shall continue during the period ending on the
close of business on April 30, 2015 (the “Initial Term”).  Thereafter, subject
to the provisions of Section 14(a), the Term shall be automatically extended,
without further action by the Company or Executive, by one (1) additional year
first on the expiration of the Initial Term, and then on each subsequent
anniversary thereafter, unless, not less than thirty (30) days prior to the end
of the Term (including any extension thereof), either Executive or the Company
shall have notified the other in writing of his or its intention not to further
extend the Term.  In the event that the Company elects not to extend the Term,
such non-extension shall be deemed to be a termination by the Company without
Cause pursuant to Section 8(d) below; provided, that such termination shall
constitute a termination for Cause under Section 8(c) under either of the two
following circumstances:   (A) for Cause existing prior to the Company giving
its notice not to extend the Term, at the time the Company gives Executive
notice of its intention not to extend the Term, the Company shall notify
Executive of such Cause in accordance with the provisions of Section 8(c)(i) at
least thirty (30) days before the expiration of the Term and Executive shall be
provided the opportunity to cure in accordance with the provisions of
Section 8(c)(i); or (B) for Cause arising after the Company gives its notice not
to extend the Term and up until the expiration date of the Term (which, for this
purpose, shall only include any of the matters set forth in clauses (i) and
(ii) of Section 1(g) hereof), the Company shall notify Executive of such Cause
under clauses (i) or (ii) of Section 1(g) hereof within thirty (30) days after
the expiration of the Term in accordance the provisions of Section 8(c)(i).  In
the event that Executive elects not to extend the Term (and the Company does not
notify Executive either upon delivery of notice pursuant to clause (A) above or
within thirty (30) days after the expiration of the Term pursuant to clause
(B) above that grounds existed to terminate Executive for Cause), such
non-extension shall be deemed to be a termination by Executive without Good
Reason pursuant to Section 8(f) below.

 

(c)                   Notwithstanding anything herein to the contrary, upon the
Executive reaching the age of fifty-five (55) (the “Minimum Retirement Age”) and
provided that the Executive has been continuously employed by the Company from
the date hereof through attainment of the Minimum Retirement Age, the Executive
shall be entitled to notify the Company of his intention to retire from the
Company upon ninety (90) days’ notice (the date of such retirement, the
“Retirement Date”).  Upon such retirement, all outstanding Company equity awards
and unvested deferred compensation held by Executive as of the Retirement Date
shall continue to vest in accordance with their terms as if Executive had
continued to be actively employed by the Company (provided that any payment or
settlement provisions set forth in such grant, award, or similar agreement that
are required pursuant to Section 409A shall remain effective) for so long as
Executive does not engage, (x) at any time prior to the applicable vesting
dates, in any Competitive Activities (as defined in the Non-Interference
Agreement), or (y) during the first twelve (12) months following such
termination only, in any Interfering Activities (as defined in the
Non-Interference Agreement).  During any period which Executive is entitled to
continued vesting pursuant to the immediately preceding sentence, Executive
shall promptly provide the Company with notice following his engagement in any
activities which could

 

5

--------------------------------------------------------------------------------


 

reasonably be considered Competitive Activities or, during the first twelve (12)
months following such termination, Interfering Activities.

 

Section 3.   Position, Duties, and Responsibilities; Place of Performance.

 

(a)                   Position, Duties, and Responsibilities.  During the Term,
Executive shall be employed and continue to serve as the Chief Executive Officer
of Cowen and Company, LLC and shall also continue to serve as a member of the
Company’s Executive Management Committee and the Company’s Operating Committee. 
Executive shall have such duties and responsibilities commensurate with such
titles.  Executive also agrees to serve as an officer and/or director of any
other member of the Company Group, in each case without additional
compensation.  Executive shall report directly to the Chief Executive Officer of
the Company.

 

(b)                   Performance.  Executive shall devote his full business
time, attention, skill, and reasonable best efforts to the performance of his
duties under this Agreement and shall not engage in any other business or
occupation during the Term, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of
Executive’s duties for the Company, or (z) interferes with Executive’s exercise
of judgment in the Company’s best interests.  Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) serving, with the prior written
consent of the Board, as a member of the boards of directors or advisory boards
(or their equivalents in the case of a non-corporate entity) of non-competing
businesses and charitable organizations (with the understanding that the Board
shall consent to Executive’s continuing membership on all such boards or their
equivalents which he holds as of the Effective Date as listed on Exhibit C
attached hereto), (ii) engaging in charitable activities and community affairs,
and (iii) managing his personal investments and affairs; provided, however, that
the activities set out in clauses (i), (ii), and (iii) shall be limited by
Executive so as not to materially interfere, individually or in the aggregate,
with the performance of his duties and responsibilities hereunder.

 

(c)                   Principal Place of Employment.  Executive’s principal
place of employment shall be in New York, New York, although Executive
understands and agrees that he may be required to travel from time to time for
business reasons.

 

Section 4.      Compensation.

 

During the Term, Executive shall be entitled to the following compensation:

 

(a)                   Base Salary.  Executive shall be paid an annualized Base
Salary, payable in accordance with the regular payroll practices of the Company,
of not less than $950,000, with increases, if any, as may be approved in writing
by the Compensation Committee.  Executive’s Base Salary shall be subject to
annual review and may be increased, but not decreased, during the Term.

 

(b)                   Annual Bonus.  For each calendar year during which
Executive is employed by the Company (commencing with the 2012 calendar year),
he shall be entitled to earn an annual performance-based bonus (the “Annual
Bonus”) pursuant to an annual incentive plan as determined by the Compensation
Committee.  The amount of the Annual Bonus payable shall be contingent upon the
achievement of reasonable, pre-established, and objective

 

6

--------------------------------------------------------------------------------


 

performance goals established by the Compensation Committee in accordance with
Treas. Reg. §1.162-27(e) for such taxable year and communicated to Executive. 
Executive’s Annual Bonus and the applicable performance goals shall be
determined by the Compensation Committee consistently with and on the same basis
as, and shall have terms and conditions no less favorable than those that apply
to, other similarly situated executives of the Company; provided, however, that
the Compensation Committee shall retain all discretion consistent with this
Agreement to set such applicable performance goals and any applicable minimum or
maximum amount of the Annual Bonus.  Executive’s Annual Bonuses may, at the
discretion of the Compensation Committee, and consistent with similarly situated
executives of the Company, include a certain percentage of restricted
securities, other stock or security-based awards or deferred cash or other
deferred compensation; provided, that no more than fifty percent (50%) of any
amounts deferred pursuant to this sentence may be in the form of restricted
securities or other stock or security based awards.  The portion of the Annual
Bonus payable in undeferred cash shall be paid to Executive at the same time as
annual bonuses are generally payable to other senior executives of the Company
subject to Executive’s continuous employment through the payment date, but in no
event later than March 15 of a calendar year for the Annual Bonus that relates
to the immediately preceding calendar year.

 

(c)                   Equity Awards.

 

(i)            New Grants.

 

(A)          Promptly following the Effective Date, the Company shall grant
Executive restricted stock units covering 250,000 shares of the Company’s common
stock (the “Tranche 1 Equity Award”) pursuant to the terms of the Equity and
Incentive Plan.  The Tranche 1 Equity Award shall vest immediately upon the
grant date.  The Tranche 1 Equity Award will be subject to the terms and
conditions of the Equity and Incentive Plan and an award agreement, in a form
reasonably acceptable to the Company.

 

(B)           Promptly following the first anniversary of the Effective Date,
the Company shall grant Executive additional restricted stock units covering
250,000 shares of the Company’s common stock (the “Tranche 2 Equity Award”)
pursuant to the terms of the Equity and Incentive Plan (or any successor
thereto).  The Tranche 2 Equity Award shall vest in two equal installments on
May 15, 2014 and April 29, 2015, subject to Executive being in employment status
on the applicable vesting dates, unless otherwise accelerated.  The Tranche 2
Equity Award will be subject to the terms and conditions of the Equity and
Incentive Plan (or any successor thereto) and an award agreement, in a form
reasonably acceptable to the Company.

 

(d)                   Long-Term Incentive Plan and Investment Partnerships.  In
the event that the Company or any other member of the Company Group establishes
a long-term incentive plan or an investment partnership pursuant to which senior
executives of the Company are eligible to participate in such long-term
incentive plan or new investments made by the Company or any other member of the
Company Group, Executive shall be eligible to participate in such long-term
incentive plan and/or investment partnership on such terms and subject to such
conditions as are generally applicable to other executives participating in such
long-term incentive plan and/or investment partnership.  Nothing herein shall be
construed to require the Company or any other member of the Company Group to
establish or maintain any such long-term incentive plan or investment
partnership or for any such long-term incentive plan or investment partnership
to contain any specific terms or conditions.

 

7

--------------------------------------------------------------------------------


 

Section 5.   Executive Benefits.

 

During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits provided generally to similarly
situated employees of the Company.  Executive shall also be entitled to the same
number of holidays, vacation days, and sick days, as well as any other benefits,
in each case as are generally allowed to similarly situated employees of the
Company in accordance with the Company policy as in effect from time to time. 
Nothing contained herein shall be construed to limit the Company’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Executive notice, and the right to do so is expressly
reserved.

 

Section 6.   Key-Man Insurance.

 

At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine.  All premiums payable thereon shall be the
obligation of the Company.  Executive shall have no interest in any such policy,
but agrees to cooperate with the Company in procuring such insurance by
submitting to physical examinations, supplying all information required by the
insurance company, and executing all necessary documents, provided that no
financial obligation is imposed on Executive by any such documents.

 

Section 7.   Reimbursement of Business and Legal Expenses.

 

During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.  Promptly following the submission of a reasonably
detailed invoice (or invoices), Executive shall be reimbursed during 2012 for up
to $45,000 for the reasonable legal expenses incurred by Executive in connection
with preparation of this Agreement.

 

Section 8.   Termination of Employment.

 

(a)                   General.  The Term shall terminate earlier than as
provided in Section 2(b) hereof upon the earliest to occur of (i) Executive’s
death, (ii) a termination by reason of a Disability, (iii) a termination by the
Company with or without Cause, and (iv) a termination by Executive with or
without Good Reason.  Upon any termination of Executive’s employment for any
reason, except as may otherwise be requested by the Company in writing and
agreed upon in writing by Executive, Executive shall resign from any and all
directorships, committee memberships, and any other positions Executive holds
with the Company or any other member of the Company Group.  Notwithstanding
anything herein to the contrary, the payment (or commencement of a series of
payments) hereunder of any nonqualified deferred compensation (within the
meaning of Section 409A) upon a termination of employment shall be delayed until
such time as Executive has also undergone a “separation from service” as defined
in Treas. Reg. 1.409A-1(h), at which time such nonqualified deferred
compensation (calculated as of the date of Executive’s termination of employment
hereunder) shall be paid (or commence to be paid) to Executive on the schedule
set forth in this Section 8 as if Executive had undergone

 

8

--------------------------------------------------------------------------------


 

such termination of employment (under the same circumstances) on the date of his
ultimate “separation from service.”

 

(b)                   Termination Due to Death or Disability.  Executive’s
employment shall terminate automatically upon his death.  The Board or the Chief
Executive Officer of the Company may terminate Executive’s employment
immediately upon the occurrence of a Disability, such termination to be
effective upon Executive’s receipt of written notice of such termination.  Upon
Executive’s death or in the event that Executive’s employment is terminated due
to his Disability, Executive or his estate or his beneficiaries, as the case may
be, shall be entitled to:

 

(i)            The Accrued Obligations, paid in accordance with the Company’s
payroll practices and applicable law;;

 

(ii)           Any unpaid Annual Bonus in respect of any completed fiscal year
that has ended prior to the date of such termination, which amount shall be paid
at such time annual bonuses are paid to other senior executives of the Company,
but in no event later than the date that is 2½ months following the last day of
the fiscal year in which such termination occurred;

 

(iii)          A pro rata Annual Bonus for the year of termination (the “Pro
Rata Bonus”), determined by multiplying the average Annual Bonus paid to
Executive for the two years immediately preceding such termination by a
fraction, the numerator is the number of days elapsed from the commencement of
such year through and including the date of such termination and the denominator
is 365 (or 366 if such termination occurs during a leap year), with such amount
to be paid on the sixty-day anniversary of such termination;

 

(iv)          If such termination occurs prior to the grant of the Tranche 2
Equity Award, an immediate grant of the Tranche 2 Equity Award, which shall be
fully vested as of the date of grant.  If at the time such grant is required to
be made (i) insufficient shares remain available under the Company’s Equity and
Incentive Plan or (ii) the shares underlying such award cannot be registered
pursuant to an effective Registration Statement on Form S-8, Executive or
Executive’s estate will receive the equivalent value of the Tranche 2 Equity
Award (based on the closing price of the Company’s common stock on the date of
termination) in a cash payment with such amount to be paid on the sixty-day
anniversary of such termination;

 

(v)           All outstanding Company equity awards and unvested deferred
compensation shall become fully vested (and, as applicable, exercisable), and
all restrictions thereon shall lapse, effective as of the date of termination
(provided that any payment or settlement provisions set forth in such grant,
award, or other similar agreement that are required pursuant to Section 409A
shall remain effective) (the “Equity Benefits”); and

 

(vi)          A lump sum cash payment equal to twenty four (24) times the
“applicable percentage” of the monthly COBRA premium cost applicable to
Executive if Executive (or his dependents) were to elect COBRA coverage in
connection with such termination, with such amount to be paid on the sixty-day
anniversary of such termination (such payment referred to herein as the “COBRA
Payment”).   For purposes hereof, the “applicable percentage” shall be the
percentage of Employee’s health care premium costs covered by the Company as of
the date of termination.

 

9

--------------------------------------------------------------------------------


 

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

(c)                       Termination by the Company with Cause.

 

(i)            The Company may terminate Executive’s employment at any time with
Cause, effective upon Executive’s receipt of written notice of such termination;
provided, however, that, to the extent that such act or acts or failure or
failures to act giving rise to Cause are curable, Executive shall be given not
less than thirty (30) days’ written notice by the Board (the “Cause Cure
Notice”) of the Company’s intention to terminate him with Cause, such notice to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination with Cause is based,
and such termination shall be effective at the expiration of such thirty (30)
day notice period (the “Cause Cure Notice Period”)  unless Executive has
materially cured such act or acts or failure or failures to act that give rise
to Cause during such period.

 

(ii)           In the event that the Company terminates Executive’s employment
with Cause, he shall be entitled only to the Accrued Obligations.  Following
such termination of Executive’s employment with Cause, except as set forth in
this Section 8(c)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

(d)                       Termination by the Company without Cause.  The Company
may terminate Executive’s employment at any time without Cause, effective upon
Executive’s receipt of written notice of such termination.  In the event that
Executive’s employment is terminated by the Company without Cause (other than
due to death or Disability), Executive shall be entitled to:

 

(i)            The Accrued Obligations, paid in accordance with the Company’s
payroll practices and applicable law;

 

(ii)           Any unpaid Annual Bonus in respect of any completed fiscal year
that has ended prior to the date of such termination, which amount shall be paid
at such time annual bonuses are paid to other senior executives of the Company,
but in no event later than the date that is 2½ months following the last day of
the fiscal year in which such termination occurred;

 

(iii)          The Pro Rata Bonus, which shall be paid on the sixty-day
anniversary of such termination;

 

(iv)          A lump sum cash payment in an amount equal to two and one half (2
1/2) times the sum of (x) Executive’s Base Salary (as in effect at the end of
the calendar immediately preceding the calendar year of such termination), and
(y) the average Annual Bonus paid to Executive for the two (2) years immediately
preceding such termination; provided, that such lump sum cash payment will be
not less than $3.25 million and not more than $5.0 million, with such amount to
be paid on the sixty (60) day anniversary of such termination;

 

(v)           If such termination occurs prior to the grant of the Tranche 2
Equity Award, an immediate grant of the Tranche 2 Equity Award, which shall be
fully vested as of the date of grant.  If at the time such grant is required to
be made (i) insufficient shares remain

 

10

--------------------------------------------------------------------------------


 

available under the Company’s Equity and Incentive Plan or (ii) the shares
underlying such award cannot be registered pursuant to an effective Registration
Statement on Form S-8, Executive or Executive’s estate will receive the
equivalent value of the Tranche 2 Equity Award (based on the closing price of
the Company’s common stock on the date of termination) in a cash payment with
such amount to be paid on the sixty-day anniversary of such termination;

 

(vi)          The Equity Benefits; and

 

(vii)         the COBRA Payment, which shall be paid on the sixty-day
anniversary of such termination.

 

Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 8(d), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.  For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company without Cause shall be receipt of the Severance
Benefits.

 

Notwithstanding the foregoing and as set forth in this paragraph, upon the
Executive’s material breach of, and failure to cure if applicable, any provision
of the Non-Interference Agreement, the payments and benefits described in
clauses (ii), (iii), (iv), (v), (vi), and (vii) above shall immediately
terminate, or to the extent they have already been received, become repayable by
the Executive (the “Repayment Obligations”).  The Company will provide the
Executive with written notice detailing the act(s) that constitute the grounds
for the material breach of the Non-Interference Agreement (the “Non-Interference
Notice”).  The Executive shall provide written notice to the Company (the “Cure
Notice”) within fifteen (15) days of receipt of the Non-Interference Notice (the
“Cure Notice Period”) as to whether he believes the material breach is capable
of being cured.  If the Executive does not challenge that the material breach
has occurred or does not provide a Cure Notice to the Company within the Cure
Notice Period, the payments and benefits described in clauses (ii), (iii), (iv),
(v), (vi), and (vii) above shall immediately cease and the Repayment Obligations
shall become repayable within thirty (30) days (a) after the expiration of the
of the Cure Notice Period; or (b) if a Cure Notice is provided within the Cure
Notice Period, upon the expiration of thirty (30) days after the end of the Cure
Notice Period if the Executive has failed to cure the material breach.  If the
Executive challenges that the material breach has occurred or the Company
challenges that the material breach has been cured, the parties shall be
entitled to seek a determination by a court consistent with the terms of
Section 10(a) of the Non-Interference Agreement on the issues of whether the
Executive has committed a material breach and, if so, whether such breach has
been cured.  The parties agree that the prevailing party shall be entitled to an
award of legal fees, costs and expenses reasonably incurred by the prevailing
party in connection with the court proceeding and any subsequent appeals. If the
court determines, in a final judgment, that the Executive committed a material
breach and that such material breach has not been cured, the payments and
benefits described in clauses (ii), (iii), (iv), (v), (vi), and (vii) above
shall immediately cease and the Repayment Obligations shall become repayable
within thirty (30) days of the court order in favor of the Company (to the
extent such obligations are not stayed pending any appeals), and the court shall
retain jurisdiction to finally resolve issues relating to the award of legal
fees, costs and expenses reasonably incurred by the Company as the prevailing
party.  If the court determines, in a final judgment, that the Executive has not
committed a material breach, or that he did commit a material breach which has
been cured, the payments and benefits described in clauses (ii), (iii), (iv),
(v), (vi), and (vii) above shall continue to the extent not previously paid,
together with any

 

11

--------------------------------------------------------------------------------


 

arrearages due with interest to be determined by the court (to the extent such
obligations are not stayed pending any appeals), and the court shall retain
jurisdiction to finally resolve issues relating to the award of legal fees,
costs and expenses reasonably incurred by the Executive as the prevailing party.

 

(e)                   Termination by Executive with Good Reason.  Executive may
terminate his employment with Good Reason by providing the Company thirty (30)
days’ written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within ninety (90) days of the occurrence of such event.  During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Executive’s termination will be
effective upon the expiration of such cure period, and Executive shall be
entitled to the same payments and benefits as provided in Section 8(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 8(d) hereof.  Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 8(e), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.  For the avoidance of
doubt, Executive’s sole and exclusive remedy upon a termination of employment
with Good Reason shall be receipt of the Severance Benefits.

 

(f)                    Termination by Executive without Good Reason.  If
Executive intends to terminate his employment without Good Reason, Executive
shall provide the Company with at least thirty (30) days written notice of such
termination.  Once Executive provides the Company with notice, he will receive
only his Base Salary in accordance with the Company’s payroll practices, and
will not be eligible to receive any bonus.  In the event of a termination of
employment by Executive under this Section 8(f) (and without regard to whether
or not Executive provides written notice in accordance with the preceding
sentence), Executive shall be entitled only to the Accrued Obligations following
the termination date set forth in his notice of termination.  In the event of
termination of Executive’s employment under this Section 8(f), the Company may,
in its sole and absolute discretion, by written notice accelerate such date of
termination without changing the characterization of such termination as a
termination by Executive without Good Reason.  Following such termination of
Executive’s employment by Executive without Good Reason pursuant to this
Section 8(f), except as set forth in this Section 8(f), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(g)                   Release.  Notwithstanding any provision herein to the
contrary, the payment of any amount or provision of any benefit pursuant to
subsection (b), (d), or (e) of this Section 8 (other than the Accrued
Obligations) (collectively, the “Severance Benefits”) shall be conditioned upon
Executive’s execution, delivery to the Company, and non-revocation of the
Release of Claims (and the expiration of any revocation period contained in such
Release of Claims) within sixty (60) days following the date of Executive’s
termination of employment hereunder.  If Executive fails to execute the Release
of Claims in such a timely manner so as to permit any revocation period to
expire prior to the end of such sixty (60) day period, or timely revokes his
acceptance of such release following its execution, Executive shall not be
entitled to any of the Severance Benefits.  Further, to the extent that (i) such
termination of employment occurs within sixty (60) days of the end of any
calendar year, and (ii) any of the Severance Benefits constitutes “nonqualified
deferred compensation” for purposes of Section 409A, any payment of any amount
or provision of any benefit otherwise scheduled to occur prior to the

 

12

--------------------------------------------------------------------------------


 

sixtieth (60th) day following the date of Executive’s termination of employment
hereunder, but for the condition on executing the Release of Claims as set forth
herein, shall not be made prior to the first day of the second calendar year,
after which any remaining Severance Benefits shall thereafter be provided to
Executive according to the applicable schedule set forth herein.  For the
avoidance of doubt, in the event of Executive’s death or Disability, Executive’s
obligations herein to execute and not revoke the Release of Claims may be
satisfied on his behalf by his estate or a person having legal power of attorney
over his affairs and the Company shall, promptly following notice of such death
or Disability and the Company’s receipt of contact information for his estate or
person have legal power of attorney over his affairs, deliver a copy of the
release to such estate or person.

 

Section 9.        Non-Interference Agreement.

 

As a condition of, and prior to commencement of, Executive’s employment with the
Company under this Agreement, Executive shall have executed and delivered to the
Company the Non-Interference Agreement.  The parties hereto acknowledge and
agree that this Agreement and the Non-Interference Agreement shall be considered
separate contracts, and the Non-Interference Agreement will survive the
termination of this Agreement for any reason.

 

Section 10.      Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.  Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A to such payments.

 

Section 11.      Set Off; Mitigation.

 

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates to the
extent permitted by applicable law; provided, however, that to the extent any
amount so subject to set-off, counterclaim, or recoupment is payable in
installments hereunder, such set-off, counterclaim, or recoupment shall not
modify the applicable payment date of any installment, and to the extent an
obligation cannot be satisfied by reduction of a single installment payment, any
portion not satisfied shall remain an outstanding obligation of Executive and
shall be applied to the next installment only at such time the installment is
otherwise payable pursuant to the specified payment schedule.  Executive shall
not be required to mitigate the amount of any payment provided pursuant to this
Agreement by seeking other employment or otherwise, and the amount of any
payment provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Executive’s other employment or otherwise.

 

Section 12.      Additional Tax Provisions.

 

(a)                   Section 409A Provisions.  Notwithstanding any provision in
this Agreement to the contrary-

 

13

--------------------------------------------------------------------------------


 

(i)            Any payment otherwise required to be made hereunder to Executive
at any date as a result of the termination of Executive’s employment shall be
delayed for such period of time to the extent necessary to meet the requirements
of Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”).  On the first
business day following the expiration of the Delay Period, Executive shall be
paid, in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.

 

(ii)           Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A.

 

(iii)          To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

(iv)          While the payments and benefits provided hereunder are intended to
be structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall the Company or any of its affiliates
(including, without limitation, the Company) be liable for any additional tax,
interest, or penalties that may be imposed on Executive as a result of
Section 409A or any damages for failing to comply with Section 409A (other than
for withholding obligations or other obligations applicable to employers, if
any, under Section 409A).

 

(b)                   Modified Cutback.  If any payment, benefit or distribution
of any type to or for the benefit of Executive, whether paid or payable,
provided or to be provided, or distributed or distributable pursuant to the
terms of this Agreement or otherwise (collectively, the “Parachute Payments”)
would subject Executive to the excise tax imposed under Section 4999 of the Code
(the “Excise Tax”), the Parachute Payments shall be reduced so that the maximum
amount of the Parachute Payments (after reduction) shall be one dollar ($1.00)
less than the amount which would cause the Parachute Payments to be subject to
the Excise Tax; provided that the Parachute Payments shall only be reduced to
the extent the after-tax value of amounts received by Executive after
application of the above reduction would exceed the after-tax value of the
amounts received without application of such reduction.  For this purpose, the
after-tax value of an amount shall be determined taking into account all
federal, state, and local income, employment and excise taxes applicable to such
amount.  Unless Executive shall have given prior written notice to the Company
to effectuate a reduction in the Parachute Payments if such a reduction is
required, any such notice consistent with the requirements of Section 409A to
avoid the imputation of any tax, penalty or interest thereunder, the Company
shall reduce or eliminate the Parachute Payments by first reducing or
eliminating any cash severance benefits (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating

 

14

--------------------------------------------------------------------------------


 

any accelerated vesting of stock options or similar awards, then by reducing or
eliminating any accelerated vesting of restricted stock or similar awards, then
by reducing or eliminating any other remaining Parachute Payments; provided,
that no such reduction or elimination shall apply to any non-qualified deferred
compensation amounts (within the meaning of Section 409A) to the extent such
reduction or elimination would accelerate or defer the timing of such payment in
manner that does not comply with Section 409A.

 

(i)            An initial determination as to whether (i) any of the Parachute
Payments received by Executive in connection with the occurrence of a change in
the ownership or control of the Company or in the ownership of a substantial
portion of the assets of the Company shall be subject to the Excise Tax, and
(ii) the amount of any reduction, if any, that may be required pursuant to
Section 12(b) above, shall be made by an independent accounting firm selected by
the Company and reasonably acceptable to Executive (the “Accounting Firm”) prior
to the consummation of such change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company.  Executive shall be furnished with notice of all determinations made as
to the Excise Tax payable with respect to Executive’s Parachute Payments,
together with the related calculations of the Accounting Firm, promptly after
such determinations and calculations have been received by the Company.

 

(ii)           For purposes of this Section 12(b) —

 

(A)          no portion of the Parachute Payments, the receipt or enjoyment of
which the Participant shall have effectively waived in writing prior to the date
of payment of the Parachute Payments, shall be taken into account;

 

(B)           no portion of the Parachute Payments shall be taken into account
which in the opinion of the Accounting Firm does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code;

 

(C)           the Parachute Payments shall be reduced only to the extent
necessary so that the Parachute Payments (other than those referred to in the
immediately preceding clause (A) or (B)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (B); and

 

(D)          the value of any non-cash benefit or any deferred payment or
benefit included in the Parachute Payments shall be determined by the Accounting
Firm based on Sections 280G and 4999 of the Code, or on substantial authority
within the meaning of Section 6662 of the Code.

 

Section 13.      Successors and Assigns; No Third-Party Beneficiaries.

 

(a)                   The Company.  This Agreement shall inure to the benefit of
the Company and its respective successors and assigns.  Neither this Agreement
nor any of the rights, obligations, or interests arising hereunder may be
assigned by the Company to a Person (other than another member of the Company
Group, or its or their respective successors) without Executive’s prior written
consent (which shall not be unreasonably withheld, delayed, or conditioned);
provided, however, that in the event of a sale of all or substantially all of
the assets

 

15

--------------------------------------------------------------------------------


 

of the Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Executive’s consent will not be
required in connection therewith. In the event of a sale of any direct or
indirect division or subsidiary of the Company to which Executive’s employment
primarily relates (a “Subsidiary Sale Event”) and the Agreement is assigned to,
and assumed by, the acquiror, (i) the Initial Term or Term, as applicable, shall
be modified so as to end and the Executive’s employment shall terminate on the
one-year anniversary of the closing date of the Subsidiary Sale Event at which
point such termination shall be deemed to be a termination by the acquiror
without Cause pursuant to Section 8(d) above and (ii) the Company acknowledges
that a Subsidiary Sale Event shall be considered a termination of employment of
the Executive solely for purposes of the Equity and Incentive Plan (and shall
not otherwise entitle Executive to terminate his employment for Good Reason or
otherwise constitute a termination by the Company without Cause hereunder) and
all outstanding equity awards then held by Executive shall become fully vested
(and, as applicable, exercisable), and all restrictions thereon shall lapse
(provided that any delays in payment or settlement set forth in such grant,
award, or other similar agreement that are required pursuant to Section 409A
shall remain effective).  In the event of a Subsidiary Sale Event pursuant to
which the Agreement is not assigned to, and assumed by, the acquirer, such
Subsidiary Sale Event shall not in and of itself be considered a termination of
employment of the Executive solely for purposes of the Equity and Incentive
Plan; provided, that Executive shall continue to have all of his rights
hereunder including the right to terminate this Agreement for Good Reason.

 

(b)                   Executive.  Executive’s rights and obligations under this
Agreement shall not be transferable by Executive by assignment or otherwise,
without the prior written consent of the Company; provided, however, that if
Executive shall die, all amounts then payable to Executive hereunder shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or if there be no such designee, to Executive’s
estate.

 

(c)                   No Third-Party Beneficiaries.  Except as otherwise set
forth in Section 8(b) or Section 13(b) hereof, nothing expressed or referred to
in this Agreement will be construed to give any Person other than the Company,
the other members of the Company Group, and Executive any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement.

 

Section 14.      Non-Disparagement.

 

(a)       Executive agrees that during the Term and at all times thereafter,
Executive will not make any disparaging or defamatory comments regarding any
member of the Company Group or its respective current or former directors,
managers, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of Executive’s employment
from any member of the Company Group.  However, Executive’s obligations under
this Section 15(a) shall not apply to disclosures required by applicable law,
regulation, or order of a court or governmental agency.

 

(b)       The Company agrees that during the Term and at all times thereafter,
the Company will instruct its directors, officers, and key employees not to make
any disparaging or

 

16

--------------------------------------------------------------------------------


 

defamatory remarks against Executive regarding any aspect of his relationship
with any member of the Company Group or any conduct or events which precipitated
any termination of his employment from any member of the Company Group. 
However, the Company’s obligations under this Section 15(b) shall not apply to
disclosures required by applicable law, regulation, or order of a court or
governmental agency.

 

Section 15.      Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 16.      Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 17.      Governing Law and Jurisdiction.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF
BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION
EXISTS, AND IN ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY
IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE
COURTS.  BY EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT. 
EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

17

--------------------------------------------------------------------------------


 

Section 18.      Notices.

 

(a)           Place of Delivery.  Every notice or other communication relating
to this Agreement shall be in writing, and shall be mailed to or delivered to
the party for whom or which it is intended at such address as may from time to
time be designated by it in a notice mailed or delivered to the other party as
herein provided; provided, that unless and until some other address be so
designated, all notices and communications by Executive to the Company shall be
mailed or delivered to the Company at its principal executive office, and all
notices and communications by the Company to Executive may be given to Executive
personally or may be mailed to Executive at Executive’s last known address, as
reflected in the Company’s records.

 

(b)           Date of Delivery.  Any notice so addressed shall be deemed to be
given or received (i) if delivered by hand, on the date of such delivery,
(ii) if mailed by courier or by overnight mail, on the first business day
following the date of such mailing, and (iii) if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

Section 19.      Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

Section 20.      Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the Prior Agreement.

 

Section 21.      Survival of Operative Sections.

 

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 22.      Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

*              *              *

 

[Signatures to appear on the following page.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

COWEN GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Peter A. Cohen

 

Name:

Peter A. Cohen

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Jane Gerhard

 

Name:

Jane Gerhard

 

Title:

Head of Human Resources

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jeffrey Solomon

 

Jeffrey Solomon

 

19

--------------------------------------------------------------------------------


EXHIBIT A

 

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by, or continuing employment with, Cowen
Group, Inc., a Delaware corporation (the “Company”), and in consideration of my
employment with the Company and my receipt of the compensation now and hereafter
paid to me by the Company, I agree to the following:

 

Section 1.        Confidential Information.

 

(a)           Company Group Information.  I acknowledge that, during the course
of my employment, I will have access to information about the Company and its
direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of or concerning the
Company Group.  In recognition of the foregoing, I agree, at all times during
the term of my employment with the Company and for the ten (10) year period
following my termination of my employment for any reason, to hold in confidence,
and not to use, except for the benefit of the Company Group, or to disclose to
any person, firm, corporation, or other entity without written authorization of
the Company, any Confidential Information that I obtain or create.  I further
agree not to make copies of such Confidential Information except as authorized
by the Company.  I understand that “Confidential Information” means information
that the Company Group has developed, acquired, created, compiled, discovered,
or owned or will develop, acquire, create, compile, discover, or own, that has
value in or to the business of the Company Group that is not generally known and
that the Company wishes to maintain as confidential.  I understand that
Confidential Information includes, but is not limited to, any and all non-public
information that relates to the actual or anticipated business and/or products,
research, or development of the Company, or to the Company’s technical data,
trade secrets, or know-how including, but not limited to, research, product
plans, or other information regarding the Company’s products or services and
markets, customer lists, and customers (including, but not limited to, customers
of the Company on whom I called or with whom I may become acquainted during the
term of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property.  Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and generally known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided, however, that in
such event I will give the Company prompt written notice thereof so that the
Company Group may seek an appropriate protective order

 

--------------------------------------------------------------------------------


 

and/or waive in writing compliance with the confidentiality provisions of this
Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Non-Interference Agreement”).

 

(b)           Former Employer Information.  I represent that my performance of
all of the terms of this Non-Interference Agreement as an employee of the
Company has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my employment with the Company,
and I will not disclose to any member of the Company Group, or induce any member
of the Company Group to use, any developments, or confidential or proprietary
information or material I may have obtained in connection with employment with
any prior employer in violation of a confidentiality agreement, nondisclosure
agreement, or similar agreement with such prior employer.

 

Section 2.        Developments.

 

(a)           Developments Retained and Licensed.  I have attached hereto, as
Schedule A, a list describing with particularity all developments, original
works of authorship, developments, improvements, and trade secrets that I can
demonstrate were created or owned by me prior to the commencement of my
employment (collectively referred to as “Prior Developments”), which belong
solely to me or belong to me jointly with another, that relate in any way to any
of the actual or proposed businesses, products, or research and development of
any member of the Company Group, and that are not assigned to the Company
hereunder, or if no such list is attached, I represent that there are no such
Prior Developments.  If, during any period during which I perform or performed
services for the Company Group both before or after the date hereof (the
“Assignment Period”), whether as an officer, employee, manager, director,
independent contractor, consultant, or agent, or in any other capacity, I
incorporate (or have incorporated) into a Company Group product or process a
Prior Development owned by me or in which I have an interest, I hereby grant the
Company Group, and the Company Group shall have, a non-exclusive, royalty-free,
irrevocable, perpetual, transferable worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process.

 

(b)           Assignment of Developments.  I agree that I will, without
additional compensation, promptly make full written disclosure to the Company,
and will hold in trust for the sole right and benefit of the Company all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which I may solely or
jointly conceive or develop or reduce to practice, or have solely or jointly
conceived or developed or reduced to practice, or have caused or may cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception, development or reduction to practice to the business of
any member of the Company Group, or the actual or anticipated research or
development of any

 

A-2

--------------------------------------------------------------------------------


 

member of the Company Group; (ii) result from or relate to any work performed
for any member of the Company Group; or (iii) are developed through the use of
equipment, supplies, or facilities of any member of the Company Group, or any
Confidential Information, or in consultation with personnel of any member of the
Company Group (collectively referred to as “Developments”).  I further
acknowledge that all Developments made by me (solely or jointly with others)
within the scope of and during the Assignment Period are “works made for hire”
(to the greatest extent permitted by applicable law) for which I am, in part,
compensated by my salary, unless regulated otherwise by law, but that, in the
event any such Development is deemed not to be a work made for hire, I hereby
assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.

 

(c)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Developments made by me (solely or jointly with
others) during the Assignment Period. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, and any other
format.  The records will be available to and remain the sole property of the
Company Group at all times.  I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company Group
policy, which may, from time to time, be revised at the sole election of the
Company Group for the purpose of furthering the business of the Company Group.

 

(d)           Intellectual Property Rights.  I agree to assist the Company, or
its designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation.  If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me.

 

A-3

--------------------------------------------------------------------------------


 

I hereby waive and irrevocably quitclaim to the Company any and all claims, of
any nature whatsoever, that I now or hereafter have for past, present, or future
infringement of any and all proprietary rights assigned to the Company.

 

Section 3.        Returning Company Group Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. In the event I
find any such documents, materials, information or property in my possession
after my termination of employment, I will promptly make arrangements to return
same after finding it.  I agree further that any property situated on the
Company’s premises and owned by the Company (or any other member of the Company
Group), including disks and other storage media, filing cabinets, and other work
areas, is subject to inspection by personnel of any member of the Company Group
at any time with or without notice.

 

Section 4.        Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

 

Section 5.        Restrictions on Interfering.

 

(a)           Non-Competition.  During the period of my employment with the
Company under the Employment Agreement dated as of the date hereof
(the “Employment Period”) and the Post-Termination Non-Compete Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities, anywhere in the United
States or elsewhere in the world or in any other jurisdiction in which the
Company Group conducts business. For the avoidance of doubt, nothing herein
shall be construed to prohibit me from (i) owning less than two percent (2%) of
any publicly held corporation, or (ii) accepting employment with any entity
whose business is diversified but which engages in Competitive Activities, so
long as I do not, directly or indirectly, render services or assistance to any
division, business unit or subsidiary of such entity that is in any way engaged
in Competitive Activities.

 

(b)           Non-Interference.  During the Employment Period and the
Post-Termination Non-Interference Period, I shall not, directly or indirectly
for my own account or for the account of any other individual or entity, engage
in Interfering Activities.  For the avoidance of doubt, nothing herein shall be
construed to prohibit me from encouraging, soliciting, or inducing any
“immediate family member” (as defined in Item 404 of Regulation S-K) to
terminate his or her employment with or services to the Company Group or from
hiring such immediate family member.

 

A-4

--------------------------------------------------------------------------------


 

(c)           Definitions.  For purposes of this Non-Interference Agreement:

 

(i)            “Business Relation” shall mean any current or prospective client,
customer, licensee, or other business relation of the Company Group, or any such
relation that was a client, customer, licensee, supplier, or other business
relation within the six (6) month period prior to the expiration of the
Employment Period, in each case, to whom I provided services, or with whom I
transacted business, or whose identity became known to me in connection with my
relationship with or employment by the Company.

 

(ii)           “Competitive Activities” shall mean any business activities in
which Cowen and Company, LLC, or any member or division of the Company Group
that is managed by me, engages (or has committed plans to engage) during the
Employment Period, or, for purposes of any period following my termination of
employment for any reason, as of the date of such termination; provided,
however, that if Cowen and Company, LLC, or such member or division of the
Company Group, as applicable, ceases to engage in any business activity for a
period of at least six (6) consecutive months following the Employment Period,
the term “Competitive Activity” shall no longer include such business activity.

 

(iii)          “Interfering Activities” shall mean (A) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment with or services to (or in
the case of a consultant, materially reducing such services) the Company Group;
(B) hiring any individual who was employed by the Company Group within the six
(6) month period prior to the date of such hiring; or (C) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.

 

(iv)          “Person” shall mean any individual, corporation, partnership
(general or limited), limited liability company, joint venture, association,
joint-stock company, trust (charitable or non-charitable), unincorporated
organization, or other form of business entity.

 

(v)           “Post-Termination Non-Compete Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending one hundred eighty (180) days after such date of termination.

 

(vi)          “Post-Termination Non-Interference Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending one hundred eighty (180) days after such date of termination.

 

Section 6.        Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my

 

A-5

--------------------------------------------------------------------------------


 

employment with the Company.  In light of the foregoing, I recognize and
acknowledge that the restrictions and limitations set forth in this
Non-Interference Agreement are reasonable and valid in geographical and temporal
scope and in all other respects and are essential to protect the value of the
business and assets of the Company Group.  I acknowledge further that the
restrictions and limitations set forth in this Non-Interference Agreement will
not materially interfere with my ability to earn a living following the
termination of my employment with the Company and that my ability to earn a
livelihood without violating such restrictions is a material condition to my
employment with the Company.

 

Section 7.        Independence; Severability; Blue Pencil.

 

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. 
If any of the provisions of this Non-Interference Agreement or any part of any
of them is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of this Non-Interference Agreement,
which shall be given full effect without regard to the invalid portions.  If any
of the covenants contained herein are held to be invalid or unenforceable
because of the duration of such provisions or the area or scope covered
thereby, I agree that the court making such determination shall have the power
to reduce the duration, scope, and/or area of such provision to the maximum
and/or broadest duration, scope, and/or area permissible by law, and in its
reduced form said provision shall then be enforceable.

 

Section 8.        Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach.  Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

 

Section 9.        Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation (after taking into account my other personal and
professional commitments) to the Company and/or any other member of the Company
Group and its or their respective counsel in connection with any investigation,
administrative proceeding, or litigation relating to any matter that occurred
during my employment in which I was involved or of which

 

A-6

--------------------------------------------------------------------------------


 

I have knowledge.  As a condition of such cooperation, the Company shall
reimburse me for reasonable out-of-pocket expenses incurred at the request of
the Company with respect to my compliance with this paragraph.  I also agree
that, in the event that I am subpoenaed by any person or entity (including, but
not limited to, any government agency) to give testimony or provide documents
(in a deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.

 

Section 10.      General Provisions.

 

(a)           Governing Law and Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS
NON-INTERFERENCE AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  ANY DISPUTE OR CLAIM
ARISING OUT OF OR RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY
EXECUTION OF THIS NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT.  EACH PARTY TO THIS NON-INTERFERENCE AGREEMENT ALSO
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.

 

(b)           Entire Agreement.  This Non-Interference Agreement sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Non-Interference Agreement, nor any waiver of
any rights under this Non-Interference Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, obligations, rights, or compensation will not affect the validity or
scope of this Non-Interference Agreement.

 

(c)           No Right of Continued Employment.  I acknowledge and agree that
nothing contained in this Non-Interference Agreement shall be construed as
granting me any right to continued employment by the Company.

 

A-7

--------------------------------------------------------------------------------


 

(d)           Successors and Assigns.  This Non-Interference Agreement will be
binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns.  I expressly acknowledge and agree that this Non-Interference
Agreement may be assigned by the Company without my consent to any other member
of the Company Group as well as any purchaser of all or substantially all of the
assets or stock of the Company, whether by purchase, merger, or other similar
corporate transaction, provided that the license granted pursuant to
Section 2(a) may be assigned to any third party by the Company without my
consent.

 

(e)           Survival.  The provisions of this Non-Interference Agreement shall
survive the termination of my employment with the Company and/or the assignment
of this Non-Interference Agreement by the Company to any successor in interest
or other assignee.

 

*              *              *

 

A-8

--------------------------------------------------------------------------------


 

I, Jeffrey Solomon, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:

 

Date:

 May 31, 2012

 

/s/ Jeffrey Solomon

 

(Signature)

 

 

 

 

 

Jeffrey Solomon

 

(Type/Print Name)

 

--------------------------------------------------------------------------------


 

Schedule A

 

SCHEDULE A

 

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

 

Title

 

Date

 

Identifying Number or
Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x     No Developments or improvements

 

 

 

o     Additional Sheets Attached

 

 

Signature of Employee:

 

 

 

 

 

Print Name of Employee:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

 

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated May 31, 2012, with Cowen Group, Inc. (my “Employment
Agreement”)), and other good and valuable consideration, I, Jeffrey Solomon, for
and on behalf of myself and my heirs, administrators, executors, and assigns,
effective as of the date on which this release becomes effective pursuant to its
terms, do fully and forever release, remise, and discharge the Company, and each
of its direct and indirect subsidiaries and affiliates, together with their
respective officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, whether known or
unknown, for or by reason of any matter, cause, or thing whatsoever, including
any claim arising out of or attributable to my employment or the termination of
my employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation. 
This release of claims includes, but is not limited to, all such claims arising
under the Age Discrimination in Employment Act, as amended by the Older Workers’
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act, the
Americans with Disabilities Act, as amended by the Americans with Disabilities
Act Amendments Act, the Civil Rights Act of 1991, the Family Medical Leave Act,
and the Equal Pay Act, each as may be amended from time to time, and all other
federal, state, and local laws, the common law, and any other purported
restriction on an employer’s right to terminate the employment of employees. 
The release contained herein is intended to be a general release of any and all
claims up to the date hereof to the fullest extent permissible by law.

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

 

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 2
and Section 8 of my Employment Agreement, including the Accrued Obligations (as
defined in my Employment Agreement), (ii) any claims that cannot be waived by
law or any claims based on occurrences after the date hereof, including
whistleblower claims under the Corporate and Criminal Fraud Accountability Act
of 2002 (Sarbanes-Oxley), the Securities and Exchange Commission Whistleblower
Program, and the Commodities Futures Trading Commission Whistleblower Program,
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time; or (iv) under COBRA. 
I acknowledge and agree that as of the date I sign this Release:  (i) I have
advised the Company of all facts that I believe may

 

--------------------------------------------------------------------------------


 

constitute a violation of the Company’s Code of Business Conduct and Ethics,
compliance policies, and/or legal obligations, including under federal
securities laws; (ii) other than as disclosed under (i) of this Paragraph, I am
not aware of any other current violations of the Company’s Code of Business
Conduct and Ethics, compliance policies, and or legal obligations, including
under federal securities laws; and (iii) I have not suffered any adverse action
as a result of my conduct in this regard, or if I have suffered adverse action
based on any disclosure under (i) of this Paragraph, through this Release I am
compromising and settling any claims I may have based on any adverse action.

 

I expressly acknowledge and agree that I —

 

·              Am able to read the language, and understand the meaning and
effect, of this Release;

 

·              Have no physical or mental impairment of any kind that has
interfered with my ability to read and understand the meaning of this Release or
its terms, and that I am not acting under the influence of any medication, drug,
or chemical of any type in entering into this Release;

 

·              Am specifically agreeing to the terms of the release contained in
this Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;

 

·              Acknowledge that, but for my execution of this Release, I would
not be entitled to the Severance Benefits;

 

·              Understand that, by entering into this Release, I do not waive
rights or claims that may arise after the date I execute this Release;

 

·              Had or could have had [twenty-one (21)][forty-five (45)](1) days
from the date of my termination of employment (the “Release Expiration Date”) in
which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;

 

·              Have not relied upon any representation or statement not set
forth in this Release or my Employment Agreement made by the Company or any of
its representatives;

 

·              Was advised to consult with my attorney regarding the terms and
effect of this Release; and

 

--------------------------------------------------------------------------------

(1)           To be selected based on whether applicable termination was “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967).

 

B-2

--------------------------------------------------------------------------------


 

·              Have signed this Release knowingly and voluntarily.

 

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit.  This
paragraph shall not apply, however, to a claim of age discrimination under ADEA
or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”); provided, however, that if the
EEOC were to pursue any claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and Section 2 and
Section 8 of my Employment Agreement will control as the exclusive remedy and
full settlement of all such claims by me.

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

 

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer.  To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release.  Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date.  I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.

 

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force or effect. 
The illegality or unenforceability of such provision, however, shall have no
effect upon and shall not impair the enforceability of any other provision of
this Release.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE

 

B-3

--------------------------------------------------------------------------------


 

OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH HEREOF
SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY
EXECUTION OF THIS RELEASE, THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES,
CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO
CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.  EACH PARTY TO THIS
RELEASE ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.

 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

 

 

 

 

Jeffrey Solomon

 

Date:

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EXHIBIT C

 

AS OF THE EFFECTIVE DATE, THE EXECUTIVE SERVES AS A MEMBER OF THE BOARD OF
DIRECTORS OF THE FOLLOWING NON-COMPETING BUSINESSES AND CHARITABLE ORGANIZATIONS

 

Non-Competing Businesses

 

NuGo Nutrition — Board of Directors

 

Charitable Organizations

 

Henry Kaufmann Campgrounds — Board of Directors

 

Emma Kaufmann Camp — Alumni Board

 

UJA-Federation of New York — Westchester Leadership Council

 

Committee for Capital Markets Regulation

 

--------------------------------------------------------------------------------